Fourth Court of Appeals
                                     San Antonio, Texas
                                MEMORANDUM OPINION
                                        No. 04-13-00291-CV

                             IN THE INTEREST OF K.M.C., a Child

                   From the 216th Judicial District Court, Gillespie County, Texas
                                      Trial Court No. 12490
                           Honorable Stephen B. Ables, Judge Presiding

PER CURIAM

Sitting:         Sandee Bryan Marion, Justice
                 Marialyn Barnard, Justice
                 Rebeca C. Martinez, Justice

Delivered and Filed: August 21, 2013

APPEAL DISMISSED FOR LACK OF PROSECUTION

           The reporter’s record was originally due on May 2, 2013, and the clerk’s record was

originally due on June 3, 2013. This court had previously ordered appellant, who is pro se, to

designate the reporter’s record and pay or make arrangements to pay for both the clerk’s record

and reporter’s record or provide written proof he is entitled to the records on appeal without paying

the fees. On June 27, 2013, appellant filed a letter with this court asking for additional time until

July 8, 2013. Accordingly, this court again ordered appellant to pay or make arrangements to pay

for both the clerk’s record and reporter’s record or provide written proof he is entitled to the records

on appeal without paying the fees, no later than July 12, 2013. Appellant was cautioned that if he

failed to pay for the clerk’s record within the time provided, this appeal would be dismissed for

want of prosecution. Appellant did not respond.
                                                                                     04-13-00291-CV


       On July 25, 2013, this court ordered appellant to show cause in writing no later than August

2, 2013 why this appeal should not be dismissed for want of prosecution. See TEX. R. APP. P.

37.3(b), 42.3(b). Our order cautioned appellant that if he failed to respond by August 2, 2013, this

appeal would be dismissed. Appellant has not responded; therefore, this appeal is dismissed for

lack of prosecution.


                                                 PER CURIAM




                                                -2-